                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 MARK RUSSELL WEINERT,

                       Plaintiff,                    Case No. 18-CV-1995-JPS

 v.

 JESSE BASSUENER, MD CHARLES
 LARSON, JULIE LUDWIG, RN                                            ORDER
 WENDY POLENSKA, RN LINDA
 RICHARDSON, ROBERT
 WATERMAN, and CANDACE
 WHITMAN,

                       Defendants.


       Plaintiff, who is incarcerated at Fox Lake Correctional Institution

(“FLCI”), filed a pro se complaint under 42 U.S.C. § 1983, alleging that his

civil rights were violated. (Docket #1). This matter comes before the Court

on Plaintiff’s motion to proceed in forma pauperis. (Docket #2). Plaintiff has

been assessed and paid an initial partial filing fee of $70.08. 28 U.S.C.

§ 1915(b)(4).

       The Court is required to screen complaints brought by prisoners

seeking relief against a governmental entity or an officer or employee of a

governmental entity. Id. § 1915A(a). The Court must dismiss a complaint or

portion thereof if the prisoner has raised claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b). A claim is legally frivolous when it lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v.
Williams, 490 U.S. 319, 325 (1989); Gladney v. Pendelton Corr. Facility, 302 F.3d

773, 774 (7th Cir. 2002). The Court may, therefore, dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or

where the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327;

Gladney, 302 F.3d at 774. “Malicious,” although sometimes treated as a

synonym for “frivolous,” “is more usefully construed as intended to

harass.” Lindell v. McCallum, 352 F.3d 1107, 1109 (7th Cir. 2003); Paul v.

Marberry, 658 F.3d 702, 705 (7th Cir. 2011).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts; his statement need only

“‘give the defendant fair notice of what the. . .claim is and the grounds upon

which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)); Christopher v. Buss, 384 F.3d 879, 881

(7th Cir. 2004). However, a complaint that offers “‘labels and conclusions’”

or “‘formulaic recitation of the elements of a cause of action will not do.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “‘that is plausible on its face.’” Id. (quoting Twombly, 550

U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The complaint

allegations “must be enough to raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555; Christopher, 384 F.3d at 881.

       In considering whether a complaint states a claim, courts should first

“identif[y] pleadings that, because they are no more than conclusions, are


                                  Page 2 of 12
not entitled to the assumption of truth.” Iqbal, 556 U.S. at 679. Legal

conclusions must be supported by factual allegations. Id. If there are well-

pleaded factual allegations, the Court must “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that: (1) he was deprived of a right secured by the Constitution or

laws of the United States; and (2) the deprivation was visited upon him by

a person or persons acting under color of state law. Buchanan-Moore v. Cty.

of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009); Gomez v. Toledo, 446 U.S. 635,

640 (1980). The Court is obliged to give Plaintiff’s pro se allegations,

“‘however inartfully pleaded,’” a liberal construction. See Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Plaintiff alleges that on March 24, 2018, he hurt his arm while

performing his job duties as a janitor at FLCI. (Docket #1 at 3). Two days

later, he was seen in the health services unit (“HSU”) by Defendant Charles

Larson (“Dr. Larson”), who diagnosed him with having a “distal bicep

rupture.” Id. at 4. Dr. Larson told Plaintiff he would need surgery to repair

the injury. Id. He gave Plaintiff a referral to an orthopedic specialist and

included the note “ASAP” on the order. Id. Defendant Jesse Bassuener

(“Bassuener”) scheduled an appointment for Plaintiff to see the specialist

for an MRI, but because he failed to read the “ASAP” note, he scheduled a

routine appointment for 52 day later. Id. at 4–5.

       On April 3, 2018, in preparation for the meeting with the specialist,

Defendant Wendy Polenska (“Polenska”) had Plaintiff fill out a medical

questionnaire. Id. at 5. On the questionnaire, Plaintiff indicated that he is

claustrophobic and would therefore require a sedative to complete the MRI.




                                 Page 3 of 12
Id. On April 11, 2018, Dr. Larson ordered an oral sedative, 5 mg of

Diazepam. Id.

       On May 10, 2018, Plaintiff was taken to Waupun Memorial Hospital

(“WMH”) for his MRI. Id. However, once there, Plaintiff learned that the

sedative had not been ordered. Id. He was not able to undergo the MRI

because the thought of going into the tube caused him fear and distress. Id.

He was returned to FLCI, where he told Polenska about the missing

sedative. Id. She responded that he should have received medication and

did not know why he had not. Id.

       On May 13, 2018, Plaintiff wrote a request to HSU about the sedative

issue. Id. at 6. The request was forwarded to Defendant Candace Whitman

(“Whitman”). Id. Plaintiff says that Whitman did nothing in response to the

request to ensure that he received a sedative when he went back to the

hospital for an MRI. Id. Apparently Dr. Larson and Polenska also did

nothing to ensure the next MRI attempt was accompanied by a sedative. Id.

       On May 17, 2018, Plaintiff was taken back to the hospital for an MRI.

Id. at 7. Once again, Plaintiff was told there was no sedative for him. Id. Staff

at the hospital asked if he would do the MRI anyway, but Plaintiff began to

panic at the thought of it and did not go through with it. Id.

       After his second failed MRI attempt, Plaintiff was seen by Dr. Eric

Nelson, an orthopedic surgeon at WMH. Id. Dr. Nelson examined Plaintiff

and determined that he needed surgery. Id. He also determined that

because of the delay in receiving treatment after the injury, the surgery

would come with significant risk. Id. Dr. Nelson wrote an order

recommending that Plaintiff be given Ativan for sedation for the next MRI

attempt. Id.




                                  Page 4 of 12
       Plaintiff was returned to FLCI, where a nurse took down Dr.

Nelson’s recommendation for Ativan and had Dr. Larson sign off on it. Id.

at 8. An “unknown person” then canceled the Ativan order and instead

ordered Diazepam. Id. Bassuener then scheduled another “routine” MRI

appointment for Plaintiff, this time 42 days out. Id. She did not schedule a

follow-up appointment with Dr. Nelson. Id. at 9. Plaintiff accuses Dr.

Larson and Whitman of ignoring Dr. Nelson’s recommendations that the

surgery be done quickly and that Plaintiff receive Ativan. Id. at 8.

       On May 31, 2018, Plaintiff submitted a request to use a hand cart to

carry his canteen items because of his arm injury. Id. at 9. Defendant Linda

Richardson (“Richardson”), a nurse, denied the request, indicating that

Plaintiff should “ask to be seen.” Id. On June 3, 2018, a different nurse

approved Plaintiff’s request for a hand cart. Id.

       On June 5, 2018, Plaintiff submitted a request for ibuprofen because

of his arm pain. Id. The next day, Richardson responded that Plaintiff could

purchase ibuprofen in the canteen. Id. On June 9, Whitman, to whom

Plaintiff apparently appealed the ibuprofen denial, also denied the request,

telling Plaintiff to “ask to be seen.” Id. at 10. Nonetheless, on June 13,

Polenska sent Plaintiff some ibuprofen. Id.

       On June 12, 2018, Plaintiff met with Bassuener and asked why she

had not scheduled his first MRI sooner given that Dr. Larson had written

“ASAP” on the order. Id. Bassuener revealed that she had not noticed that

the order included an ASAP instruction. Id. She also said she has a pile of

work to do and many prisoners to process. Id. Plaintiff accuses Bassuener

of not properly reading the order. Id. at 10–11.

       On or around June 12, 2018, Plaintiff went to his unit sergeant and

asked him to make an emergency call to clinical services because of his pain


                                Page 5 of 12
and anxiety. Id. at 11. Plaintiff met with a psychologist, Dr. Sally Williams,

that day and asked her to intervene on his behalf. Id. Dr. Williams sent an

email to Defendant Julie Ludwig (“Ludwig”) about the issue. Id.

       On June 21, 2018 Ludwig told Plaintiff that regardless of his alleged

claustrophobia, he would be given 5 mg of Diazepam at this next MRI

appointment, not Ativan. Id. Plaintiff explained that Ativan had worked for

him in the past, and Ludwig said she would consult Dr. Larson. Id. at 11–

12. Despite having this information, Dr. Larson decided to stick with his

original order of Diazepam. Id. at 12.

       On June 28, 2018, Plaintiff was taken to WMH for a third attempt at

an MRI. Id. He was given Diazepam, and he says it did not work. Id. Plaintiff

tried to undergo the MRI anyway, but he experienced a panic attack and

had to stop. Id. Bassuener re-scheduled an MRI for 27 days later. Id.

       On June 29, 2018, Plaintiff wrote to Whitman asking for her help to

get sufficient medication so that he could complete an MRI. Id. at 13. He

told Whitman that he had learned about an “open MRI” option at another

hospital for people who cannot submit to a regular MRI. Id.

       On July 1, 2018, Plaintiff sent a request to his regular psychiatrist of

three years, Defendant Robert Waterman (“Dr. Waterman”), and asked to

be seen. Id. Plaintiff wrote that he was having nightmares because of his

fear of the MRI machine and was also having panic attacks due to his worry

that he would not have surgery if he could not complete an MRI. Id.

Waterman did not respond. Id. at 14. On July 9, 2018, Plaintiff sent a request

to the psychology services unit asking to see another psychiatrist. Id. He did

not receive a response. Id.

       On July 12, 2018, Whitman informed Plaintiff that she had decided

to give Plaintiff Ativan for his next MRI appointment. Id. The conversation


                                 Page 6 of 12
took a turn, and Whitman eventually accused Plaintiff of lying about when

he actually became injured and trying to get medical attention for an old

injury. Id. at 15. After the meeting, Whitman told Bassuener to call WMH.

Id. Bassuener did so and gave the staff “false and misleading information”

about Plaintiff. Id. Specifically, Bassuener told WMH staff that the

Department of Corrections can only prescribe Diazepam and asked if Dr.

Nelson would prescribe Ativan. Id. at 23. Bassuener also told WMH that

there was no record of Plaintiff having an MRI in the past, and that Plaintiff

had refused the first three MRIs. Id. She did not mention claustrophobia. Id.

       On July 19, 2018, Plaintiff had a meeting with Dr. Larson and

Whitman. Id. at 15. At this meeting, Whitman told Plaintiff that she had

placed the order for medication for Plaintiff’s first MRI attempt and did not

know why there was not any medication for him. Id. at 16. During this same

meeting, Plaintiff complained of routine appointments being made for his

time-sensitive injury. Id. Dr. Larson told Plaintiff that “ASAP” does not

mean immediately, but instead means “sooner rather than later.” Id. at 16–

17. Dr. Larson also said Plaintiff’s injury was not urgent or an emergency.

Id. at 17. Plaintiff apparently agrees that his injury was not an emergency,

but thought the treatment needed to come sooner than it did. Id. Dr. Larson

also accused Plaintiff of sabotaging his MRIs by not going through with

them. Id.

       On July 25, 2018, Plaintiff was taken to WMH for a fourth MRI

attempt. Id. at 19. He was given Ativan but it had no effect. Id. Plaintiff

attempted to get into the MRI machine anyway but had a panic attack and

stopped. Id.

       On August 15, 2018, after some disagreements between Plaintiff and

Whitman about notes in his medical file, Whitman sent a memo to Plaintiff


                                Page 7 of 12
informing him that “no further services are necessary or required for

Plaintiff to function.” Id. at 22. The memo also stated that Dr. Larson had

declared Plaintiff’s surgery an “elective procedure.” Id. at 22–23.

       Plaintiff claims his daily activities and work capabilities have been

drastically reduced. Id. at 25. He is not able to exercise like he used to, and

he believes he will not be able to return to his job as a roofer when he is

released from prison. Id.

       Plaintiff’s complaint crosses the low threshold set at screening to

state a claim for deliberate indifference to his serious medical need, in

violation of the Eighth Amendment, against Dr. Larson. To sustain such a

claim, Plaintiff must show: (1) an objectively serious medical condition; (2)

that Defendant knew of the condition and was deliberately indifferent in

treating it; and (3) this indifference caused him some injury. Gayton v.

McCoy, 593 F.3d 610, 620 (7th Cir. 2010). The deliberate indifference inquiry

has two components. “The official must have subjective knowledge of the

risk to the inmate’s health, and the official also must disregard that risk.”

Id. Negligence cannot support a claim of deliberate indifference, nor is

medical malpractice a constitutional violation. Estelle v. Gamble, 429 U.S. 97,

105–06 (1976); Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011). To show that a

delay in providing treatment is actionable under the Eighth Amendment,

Plaintiff must also provide evidence that the delay exacerbated his injury

or unnecessarily prolonged pain. Petties v. Carter, 836 F.3d 722, 730–31 (7th

Cir. 2016).

       At the present stage, having generously construed Plaintiff’s

allegations, the Court finds that Plaintiff states a claim against Dr. Larson

for deliberate indifference to the serious medical need arising from his

injured arm. Cf. Murphy v. Walker, 51 F.3d 714, 720 (7th Cir. 1995) (holding


                                 Page 8 of 12
that a broken limb is a serious injury that could result in permanent harm

or a lingering disability absent proper care). Plaintiff’s allegations suggest

that Dr. Larson knew Plaintiff’s injury was serious enough to require

surgery, but ultimately decided not to allow him to pursue surgery because

he was frustrated with Plaintiff’s inability to submit to a regular MRI. It

might be the case that Dr. Larson’s treatment was reasonable, or at least not

deliberately indifferent, but that is an issue for a later stage of the case.

       Plaintiff will not be permitted to proceed against the balance of the

Defendants. As to Polenska and Whitman, Plaintiff’s chief allegations are

that they did nothing to ensure that Plaintiff would receive a sedative at his

MRI appointments. As to Ludwig, Plaintiff alleges that she did not change

his medication order from Diazepam to Ativan despite Plaintiff telling her

that Ativan had worked in the past. However, Plaintiff also alleges that

these Defendants were acting at the direction of Dr. Larson, who had

authority to issue or adjust the prescription. Plaintiff’s allegations do not

suggest that these Defendants’ deference to Dr. Larson was “blind or

unthinking,” and he therefore has not stated a claim against them. See Berry

v. Peterman, 604 F.3d 435, 443 (7th Cir. 2010) (“Although a medical care

system requires nurses to defer to treating physicians’ instructions and

orders in most situations, that deference may not be blind or unthinking,

particularly if it is apparent that the physician’s order will likely harm the

patient.).

       As to Bassuener, Plaintiff’s only complaint is that she did not

schedule Plaintiff’s MRIs soon enough. He accuses her of failing to read the

“ASAP” note on Dr. Larson’s order for the MRI. But Plaintiff has also

alleged that Dr. Larson told him the timing of his appointments was

consistent with an ASAP indicator—that ASAP does not mean


                                  Page 9 of 12
immediately. Therefore, Bassuener was following Dr. Larson’s instruction,

which she is entitled to do. Even if she should have scheduled the

appointment sooner, her failure to see the ASAP note is negligent at best,

and negligent conduct cannot form the basis of a constitutional claim. Elyea,

631 F.3d at 857 (negligence or inadvertence will not support a deliberate

indifference claim).

       As to Richardson, Plaintiff alleges that she denied his requests for a

hand cart and ibuprofen, but he also alleges that she instructed him as

where he could get those things (the canteen or HSU). He does not allege

that she failed to provide him medical treatment, or that she knew of his

serious medical need, or that her denials caused a delay in treatment that

exacerbated his injury. He has not stated a claim against her.

       Finally, as to Dr. Waterman, Plaintiff alleges that he did not respond

to Plaintiff’s request to be seen about his nightmares and anxiety that were

preventing him from submitting to an MRI. Plaintiff does not allege that Dr.

Waterman knew about his injured arm or contributed to the harm about

which he complains in this lawsuit—the delayed treatment for his injured

arm. Because he was not personally involved in the alleged constitutional

injury, the allegations against Dr. Waterman do not state a claim against

him. Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (Individual

liability under Section 1983 requires personal involvement in the alleged

constitutional deprivation.).

       Thus, Plaintiff shall be permitted to proceed on a claim of deliberate

indifference to his serious medical need, in violation of the Eighth

Amendment, against Defendant Charles Larson. 28 U.S.C. § 1915A(b).




                                Page 10 of 12
          Accordingly,

          IT IS ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Docket #2) is GRANTED;

          IT IS FURTHER ORDERED that Defendants Jesse Bassuener, Julie

Ludwig, Wendy Polenska, Linda Richardson, Robert Waterman, and

Candace Whitman be and the same are hereby DISMISSED from this

action;

          IT IS FURTHER ORDERED that, pursuant to an informal service

agreement between the Wisconsin Department of Justice and this Court,

copies of Plaintiff’s complaint and this Order are being electronically sent

today to the Wisconsin Department of Justice for service on Defendant

Charles Larson;

          IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between the Wisconsin Department of Justice and this Court,

Defendant shall file a responsive pleading to the complaint within sixty (60)

days of receiving electronic notice of this Order;

          IT IS FURTHER ORDERED that the agency having custody of the

prisoner shall collect from his institution trust account the balance of the

filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution;


                                 Page 11 of 12
       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that Plaintiff shall submit all

correspondence and legal material to:

                      Office of the Clerk
                      United States District Court
                      Eastern District of Wisconsin
                      362 United States Courthouse
                      517 E. Wisconsin Avenue
                      Milwaukee, Wisconsin 53202

       PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE

COURT’S CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this action for failure to prosecute. In addition,

the parties must notify the Clerk of Court of any change of address. Failure

to do so could result in orders or other information not being timely

delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 10th day of April, 2019.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                                 Page 12 of 12
